Case 2:19-cv-00086-LGW-BWC Document 85 Filed 03/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

BRUNSWICK DIVISION

JUAN CARLOS CASTANON,

Plaintiff,
Vv. CIVIL ACTION NO: 2:19-cv-86
COOPER TIRE & RUBBER
COMPANY,

Defendant.

QRDER

This matter is before the Court on the parties’ Joint Motion to Dismiss.
Dkt. No. 84. The parties reached a settlement at the January 22, 2021
Settlement Conference conducted by the Court. The parties now have finalized
that settlement. Upon due consideration and for good cause shown, the Court
GRANTS the parties’ motion. The Court FINDS that Plaintiff continues to
undergo treatment and care for the damages claimed arising from the August 12,
2017 accident at issue. The Court further FINDS that while the settlement
does not fully compensate Plaintiff for all damages claimed arising out of the
accident, the settlement fully resolves and extinguishes any _ liability,
damages, fault or percentage of fault attributable to Defendant Cooper Tire.
Accordingly, this action is DISMISSED WITH PREJUDICE, with costs taxed

as paid. The Clerk is DIRECTED to close this case.
Case 2:19-cv-00086-LGW-BWC Document 85 Filed 03/22/21 Page 2 of 2

SO ORDERED, this _2day of March 2021.

 

HOMPTISA GODBEY WOOD, JUDGE
NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

ho
